DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a touchscreen panel module wherein “a removal force necessary for removing the separation film from the first adhesive layer is greater than a removal force necessary for removing the cover film from the second adhesive layer”. The original filing does not appear to support this limitation regarding the removal force between the cover film and the second adhesive layer. The specification at paragraphs [0023]-[0025] discloses a method of producing the present invention, including the steps of: providing a touch-sensor film 24, adhering first adhesive layer 22 and separation sheet 21 to the touch-sensor film 24, adhering a second adhesive layer 25 and a removable sheet (unnumbered) to the touch-sensor film 24, 
Here, as described above, the removable sheet on the second adhesive layer 25 is removed before the separation film 21 on the first adhesive layer 22 is removed. Hence, the removable sheet on the second adhesive layer 25 is designed to be removal from the second adhesive layer 25 with relatively small force; whereas, the separation film 21 on the first adhesive layer 22 is designed to be removal from the first adhesive layer 22 with relatively large force.
This disclosure compares the required removal force between the separation film and the first adhesive layer with the required removal force between the unnumbered removal film and the second adhesive layer, not with the required removal force between the cover film and the second adhesive layer as claimed. The only other apparent disclosure comparing removal forces appears to be in [0030], which also does not provide support for this feature of claim 1. Dependent claims are rejected for the same reason.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s claim amendments overcome previous rejections under 35 USC 112(b). The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant’s amendments to claim 1 overcome previous rejections overcome previous rejections under 35 USC 102(a)(1) in view of Moriya (JP 2012-138016). Although the reference discloses peelable films 8 on either side of the base film 2 (see paragraph 9 of Non-Final Rejection mailed 9/3/2021), the reference does not disclose the removal force of one such peelable film 8 differs from the other peelable film 8 as would be required to meet present claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryu et al. (US 2018/0129317) discloses a touch sensor laminate includes a touch sensor layer, a second adhesive layer formed on an upper surface of the touch sensor layer, a first adhesive layer formed on a lower surface of the touch sensor layer, the first adhesive layer having a peel strength less than that of the second adhesive layer, a release film attached to a lower surface of the first adhesive layer, and an optical film attached on an upper surface of the second adhesive layer [abstract].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787